Citation Nr: 0911644	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected resection of the eleventh rib, status post 
nephrectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for disruption of intercostal nerves, right, status 
post nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The July 2003 rating decision granted entitlement to 
compensation for the disabilities at issue under 38 U.S.C.A. 
§ 1151 and assigned noncompensable disability ratings.  A 
November 2007 Decision Review Officer (DRO) decision 
increased the initial disability rating for disruption of 
intercostal nerves, right, status post nephrectomy, to 10 
percent.

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an initial compensable 
rating for the resection of his eleventh rib in the course of 
a nephrectomy.  This disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297, for removal of the ribs.  The 
Veteran has also claimed entitlement to an initial rating in 
excess of 10 percent for disruption of intercostal nerves, 
right, status post nephrectomy.  

A May 2003 VA examination report revealed disruption of the 
intercostal nerves on the right due to rib resection related 
to the Veteran's nephrectomy and neurologic pain in the T11 
and 12 dermatomes on the right as a result of the surgery.  
It noted that the Veteran described pain in the right flank 
area and tingling and numbness in a dermatomal band pattern 
around the T-11 and 12 dermatomes in the back and anteriorly.  
The pain was noted to be worse with movement, and the Veteran 
described tingling, numbness, and a burning sensation.

The October 2006 VA examination report found incomplete 
paralysis of the intercostal nerve, disruption secondary to 
rib removal.  Among the pertinent findings were decreased pin 
sensation in T11 and T12 dermatome on the right, tenderness 
to palpation along the right thoracic paraspinal muscles at 
T11 and T12, lower abdominal reflex that was decreased to 
none, and mild atrophy of the muscle below the rib resection.  
It was also noted that the Veteran had a tendency to lean to 
the right when standing.  This examination report also 
described a 35-centimeter scar on the Veteran's right flank.  
He reported that the pain began at the site of the incision 
and described sensations of tingling, numbness, and burning 
along this scar.  On examination, the Veteran's scar was 
sensitive to light touch with spasm on palpation.

At his February 2009 hearing, the Veteran testified that the 
pain travels from his rib, down his side, down into his groin 
area, and down to the front and inner part of his right 
thigh.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous. 38 
C.F.R. § 4.20 (2008).  It is not expected, especially with 
the more fully described grades of disabilities, that all 
cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  

In the case at hand, the Veteran's disruption of intercostal 
nerves, right, status post nephrectomy, has been assigned a 
10 percent disability rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8530.  However, it does not appear that the 
Veteran's subjective complaints are adequately contemplated 
by the assignment of Diagnostic Code 8530, paralysis of the 
ilio-inguinal canal.  For example, the most significant 
symptoms of the Veteran's disability appear to originate from 
an area higher on his torso than suggested by the assignment 
of Diagnostic Code 8530 and may be more appropriately 
categorized under a different diagnostic code.  

Furthermore, while evaluation of this disability under 
Diagnostic Code 8530 may more accurately encompass the 
anatomical localization of the groin and thigh complaints 
reported by the Veteran at his February 2009 hearing, a 
doctor has not had the opportunity to examine these specific 
complaints and opine as to whether they are associated with 
the disability for which the Veteran is being compensated.  
Nor has an examiner opined as to whether the pain and 
tenderness of the Veteran's surgical scar overlaps with, or 
is separate and distinct from, the disruption of the 
intercostal nerves for which he has been granted 
compensation. 

Given the questions surrounding the extent of the symptoms 
and manifestations of the Veteran's disruption of intercostal 
nerves, right, status post nephrectomy, the Board finds that 
a remand for a new VA examination is warranted.  Furthermore, 
given that the possibility that this examination could also 
reveal information relevant to the service-connected rib 
resection, the Board finds that adjudication of that issue 
should be deferred until such time as this new VA examination 
is conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to clarify the 
nature and etiology of the Veteran's 
disruption of intercostal nerves, right, 
status post nephrectomy.  Any tests deemed 
necessary should be performed, and a 
complete history should be obtained from 
the Veteran as to the location and 
severity of all symptoms he has been 
experiencing since his nephrectomy.  The 
claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
findings should be reported in detail, and 
the rationale for the requested opinions 
should be explained

The examiner should conduct a thorough 
examination of the veteran, and provide a 
diagnosis of any pathology found.  The 
examiner should specifically identify all 
symptoms and manifestations that he or she 
believes is attributable to nerve or other 
damage sustained during the nephrectomy.  
In particular, the examiner should 
specifically address whether the symptoms 
and manifestations reported in his groin 
and in his thigh are associated with the 
disability at issue.  The examiner should 
also examine the Veteran's surgical scar, 
and indicate whether that scar is painful, 
deep, unstable, or results in any 
limitation of function.

2.  After the development requested above 
has been completed, again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




